DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 01/27/2021, Claims 1, 2, 4-8 and 10-14 are currently pending in the instant application.
It is noted that claims 13 and 14 are new.
It is noted that claims 3 and 9 have been canceled.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	The following is the Examiner's statement of reasons for the indication of allowable subject matter in view of the Applicant’s arguments and amendments:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-2, 4-8 and 10-14 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in claims 1, 5, 13 and 14. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2010/0191372 to Nihei et al - directed to production system having a cooperating process area, by which a robot and a human can simultaneously perform a task in the same area (or can perform a cooperative task) while ensuring the human's safety. 
US 2017/0361457 to Yamazaki et al – directed to a robot system wherein a work area where a human carries out work is provided on the side of one of the first arm and the second arm, and that the control unit performs control so that the first operation area becomes smaller than the second operation area in the state where the work area is set on the side of the first arm, whereas the second operation area becomes smaller than the first operation area in the state where the work area is set on the side of the second arm.   

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, regarding Claim 1, “A robot control device to control a robot that operates while sharing a work space with a worker who carries out one or more work processes each having a preset work content, the robot control device comprising: a robot control state measurer to measure a robot control state indicative of a position and a posture of the robot; a work area setter to prestore, for each of the work processes, data indicative of a work area that is defined by work movement of the worker throughout each of the work processes and includes a space that a body of the worker occupies and to set the work area corresponding to the work process currently carried out by the worker on a basis of the data and a work process specifying signal specifying the work process currently carried out by the worker; and a robot command generator to generate a motion command for the robot on the basis of the work area and the robot control state, wherein the robot command generator varies the motion command for the robot on the basis of whether the robot is present in the work area, the work area setter stores, in addition to the work area for the work process, a subsequent work process of the work processes and sets a subsequent work area corresponding to the subsequent work process in addition to setting of the work area corresponding to the work process currently carried out by the worker, and the robot command generator varies a way of evacuation from the work area and the subsequent work area in accordance with when the robot enters the work area and when the robot enters the subsequent work area and does not enter the work area.” And 
Regarding Claim 5, “A robot control device to control a robot that operates while sharing a work space with a worker who carries out one or more work processes each having a preset work content, the robot control device comprising: a worker measurer to measure a worker state indicative of a position and a posture of the worker; a robot control state measurer to measure a robot control state indicative of a position and a posture of the robot; a work area setter to prestore, as a work area, data indicative of an area that is defined by work movement of the worker throughout each of the work processes and includes a space that a body of the worker occupies and to set the work area corresponding to the work process currently carried out by the worker on a basis of the data and a work process specifying signal specifying the work process currently carried out by the worker; and a robot command generator to generate a motion command for the robot on the basis of the work area, the worker state, and the robot control state, 3Application No. 16/097,858 Reply to Office Action of November 13, 2020 wherein the robot command generator varies the motion command for the robot on the basis of a determination of whether the robot enters the work area, the work area setter stores, in addition to the work area for the work process, a subsequent work process of the work processes and sets a subsequent work area corresponding to the subsequent work process in addition to setting of the work area corresponding to the work process currently carried out by the worker, and the robot command generator varies a way of evacuation from the work area and the subsequent work area in accordance with when the robot enters the work area and when the robot enters the subsequent work area and does not enter the work area.”
Regarding Claim 13, “A robot control device to control a robot that operates while sharing a work space with a worker who carries out one or more work processes each having a preset work content, the robot control device comprising: processing circuitry configured as a robot control state measurer to measure a robot control state indicative of a position and a posture of the robot; the processing circuitry further configured as a work area setter to prestore, for each of the work processes, data indicative of a work area that is defined by work movement of the worker throughout each of the work processes and includes a space that a body of the worker occupies and to set the work area corresponding to the work process currently carried out by the worker on a basis of the data and a work process specifying signal specifying the work process currently carried out by the worker; and 5Application No. 16/097,858 Reply to Office Action of November 13, 2020 the processing circuitry further configured as a robot command generator to generate a motion command for the robot on the basis of the work area and the robot control state, wherein the robot command generator varies the motion command for the robot on the basis of whether the robot is present in the work area, the work area setter stores, in addition to the work area for the work process, a subsequent work process of the work processes and sets a subsequent work area corresponding to the subsequent work process in addition to setting of the work area corresponding to the work process currently carried out by the worker, and the robot command generator varies a way of evacuation from the work area and the subsequent work area in accordance with when the robot enters the work area and when the robot enters the subsequent work area and does not enter the work area.”
Regarding Claim 14, “A robot control device to control a robot that operates while sharing a work space with a worker who carries out one or more work processes each having a preset work content, the robot control device comprising: a worker measurer to measure a worker state indicative of a position and a posture of the worker; a robot control state measurer to measure a robot control state indicative of a position and a posture of the robot; a work area setter to prestore, as a work area, data indicative of an area that is defined by work movement of the worker throughout each of the work processes and includes a space that a body of the worker occupies and to set the work area corresponding to the work process currently carried out by the worker on a basis of the data and a work process specifying signal specifying the work process currently carried out by the worker; and 6Application No. 16/097,858 Reply to Office Action of November 13, 2020 a robot command generator to generate a motion command for the robot on the basis of the work area, the worker state, and the robot control state, wherein the robot command generator varies the motion command for the robot on the basis of a determination of whether the robot enters the work area, when the robot enters the w ork area, the robot command generator sets a limiting value on an operating speed of the robot on the basis of the worker state and the robot control state, the limiting value decreasing with an increase in relative speeds of the worker and the robot within a shortest distance between the worker and the robot.”

There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2, 4, 6-8, 10-12, are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 5.

c.	Therefore, Claims 1-2, 4-8 and 10-14 are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B